Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Species A2, B1 and C1 corresponding to claims 7, 9, 10, 12, 13, 16, 17, 19, 20 in the reply filed on 10/14/2021 is acknowledged.

Claims 1-6, 8, 11, 14, 15, 18, 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2021.

It should be noted that claim 23 is indicated as being in an elected species. However, as claim 23 depends on non-elected claim 22, this claim is also considered to be withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 9, 12, 13, 16, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreindl et al (US 2011/0091846).


Kreindl discloses regarding claim 7, A welding system comprising: a welding machine configured to provide a welding output power during a welding operation (See Paragraph [0052] The claim does not require an actual weld be produced. Therefore the power applied to the light is considered to meet the limitations as a virtual welding operation is still a welding operation); a computer (computer 2) operatively connected to the welding machine to communicate with the welding machine (See Fig 2), wherein the computer is configured to execute a welding software program;Muzilla Response 2018-057-US-NP Page 3 of 10 (the computer is configured to execute a welding process using the software installed on it. See Paragraph [0063])Response to 08/26/2021 RRApplication No: 16/281,279 Docket No: 2018-057-US-NPa display monitor operatively connected to the computer and configured to display a screen generated by the welding software program when executed by the computer (Screen 7 is connected to the computer 2 and an image representing the welding process is displayed. See Paragraph [0063]); and a welding tool operatively connected to the welding machine and configured to be used by an operator to perform the welding operation on a workpiece (welding tool 3), wherein the welding tool has an air mouse device configured to wirelessly communicate with the computer to allow the operator to position a computer cursor (the torch also functions as a mouse and allows the torch to function as an input device to the computer/monitor by moving the torch, See Paragraph [0065]), displayed on the display monitor by the computer, by moving the welding tool in the air, and wherein the air mouse device is configured to allow the operator to position the computer cursor over option icons, displayed as part of the screen on the display monitor, and select the option icons. (The torch moves a pointer element on the monitor and select option icons. See Paragraphs [0065] - [0067].) Regarding claim 10, as the cursor is moved by moving the torch, it is an inertially based device. Regarding claim 12, a user interface is located on the welding device as shown in the Figures with a start switch 26 is located on the torch for controlling whether or not commands are sent by the computer. (See Paragraph [0057]) Regarding claim 13, the 

Kreindl discloses regarding claim 16, A welding system comprising: a welding machine configured to provide a welding output power during a welding operation (See Paragraph [0052] The claim does not require an actual weld be produced. Therefore the power applied to the light is considered to meet the limitations as a virtual welding operation is still a welding operation); a computer (computer 2) operatively connected to the welding machine to communicate with the welding machine (See Fig 2), wherein the computer is configured to execute a welding software program;Muzilla Response 2018-057-US-NP Page 3 of 10 (the computer is configured to execute a welding process using the software installed on it. See Paragraph [0063])Response to 08/26/2021 RRApplication No: 16/281,279 Docket No: 2018-057-US-NPa display monitor operatively connected to the computer and configured to display a screen generated by the welding software program when executed by the computer (Screen 7 is connected to the computer 2 and an image representing the welding process is displayed. See Paragraph [0063]); and a welding tool operatively connected to the welding machine and configured to be used by an operator to perform the welding operation on a workpiece (welding tool 3), wherein the welding tool has an air mouse device configured to wirelessly communicate with the computer to allow the operator to position a computer cursor (the torch also functions as a mouse and allows the torch to function as an input device to the computer/monitor by moving the torch, See Paragraph [0065]), displayed on the display monitor by the computer, by moving the welding tool in the air, and wherein the air mouse device is configured to allow the operator to position the computer cursor over option icons, displayed as part of the screen on the display monitor, and select the option icons. (The torch moves a pointer element on the monitor and select option icons. See Paragraphs [0065] - [0067].)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kreindl et al (US 2011/0091846) in view of Chang (US 2016/0139690) and Barel (US 2018/0053588).

The teachings of Kreindl have been discussed above. Kreindl discloses the torch may be used as a mouse in order to move a cursor on a computer screen. Kreindl may fail to disclose the air mouse being configured to be attachable and detachable or configured as an inertially based air mouse. Chang discloses an air mouse having an inertial sensor which is configured to move a cursor and select an icon. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


11/5/2021